Citation Nr: 0636448	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a distal fracture of the right fibula.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted a 
compensable rating for residuals of a distal fracture of the 
right fibula and denied a claim for TDIU. 

The veteran testified before the undersigned at an October 
2005 videoconference hearing.  A transcript has been 
associated with the file.

The Board remanded this case in January 2006.  It returns for 
appellate consideration.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected residuals of a distal 
fracture of the right fibula are manifested by arthritis, 
confirmed by x-ray, range of ankle motion of plantar flexion 
to 35 degrees and dorsiflexion to 10 degrees, with soreness, 
tenderness and fatiguability increased on repetition. 



CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of a distal fracture of the right fibula are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5262, 5270, 5271, 5272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's residuals of a distal fracture of the right 
fibula are presently rated as 10 percent disabling under 
Diagnostic Code (DC) 5262, for Tibia and Fibula Impairment.  
38 C.F.R. § 4.71a (2006).  The Board notes that the RO rated 
the veteran's disability by analogy.  Ratings which most 
closely resemble the veteran's disability are to be assigned.  
See 38 C.F.R. § 4.7, supra. 

The veteran was sent for an evaluation of his disability by 
VA examination in March 2003.  On review of x-rays performed 
in association with a March 2003 VA examination, the examiner 
did not note either nonunion or malunion of the fibula.  The 
veteran displayed soreness, tenderness and occasional 
swelling with aggravation following prolonged walking or 
standing.  There was sensitivity just superior to the lateral 
malleolus ("the process on the lateral side of the distal 
end of the fibula." Dorland's Illustrated Medical Dictionary 
1091 (30th ed. 2003)).  No bony deformity was located.  The 
veteran did not use a cane or brace.  The examination did not 
include range of motion measurements.  

On remand from the Board, the veteran was sent to a July 5, 
2006 VA examination.  His right ankle range of motion was 
measured as zero to ten degrees of dorsiflexion and zero to 
thirty five degrees of plantar flexion.  Arthritis of the 
ankle was shown by x-ray.  There was no instability or 
swelling.  Repetitious use did "cause increased aches, 
pains, soreness, tenderness, and fatiguability."  No further 
decrease in range of motion was noted on repetition, and the 
examiner considered any further comment on range of motion to 
be speculative.  The veteran did not use a cane.  He did have 
some restriction of daily activities due to arthritis of the 
right knee.  The examiner specifically noted, however, that 
his knee disability was "not related to his right ankle."  

Under DC 5262, a 20 percent evaluation is assignable for 
malunion of the tibia and fibula with "moderate" knee or 
ankle disability.  When malunion of the tibia and fibula is 
manifested by "marked" knee or ankle disability, a 30 
percent evaluation is assigned.  Nonunion, with loose motion 
requiring a brace, is assigned a 40 percent evaluation.  
Under DC 5271, limitation of ankle motion merits a 10 percent 
rating when the limitation is "moderate" in degree and 20 
percent when "marked" in degree.  38 C.F.R. § 4.71a.  
Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2006).  Neither "moderate" nor 
"marked" is defined by the Ratings Schedule.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc. 38 C.F.R. §§ 4.2, 4.6.

The evidence prior to July 5, 2006 shows that the veteran's 
disability was characterized by sensitivity of the lateral 
malleolar process with soreness, tenderness and swelling 
aggravated by use.  No medical examiner has described the 
veteran's residuals as "moderate" or "marked" in severity.  
The July 5, 2006 evidence shows a loss of twenty degrees of 
motion from a total range of sixty five degrees, arthritis, 
soreness, tenderness and fatiguability which are increased 
with repetitious use without instability or swelling, the use 
of prostheses or assistive devices, or findings of malunion 
or nonunion.  

In light of the requirement to assign the DC which most 
closely describes the veteran's disability and the 
antipyramiding rule set out above, the Board finds that the 
analogous rating under DC 5262 for fibula impairment is 
appropriate prior to July 5, 2006.  The Board finds that this 
is "slight" rather than "moderate" or "marked" 
impairment.  The criteria for a higher rating under DC 5262 
for fibula impairment are not met.  On and after July 5, 
2006, limitation of ankle motion is shown, but there is no 
evidence of nonunion or malunion of the fibula.  Therefore, 
there is no distinct symptomatology to justify the assignment 
of a rating under DC 5262 for fibula impairment.  The Board 
finds that the veteran's disability is more accurately rated 
under DC 5271 for limitation of motion.  The Board further 
finds that evidence shows that the veteran has "moderate" 
limitation of ankle motion, warranting a 10 percent rating.  
In essence, prior to July 5, 2006, the veteran is entitled to 
a 10 percent rating under DC 5262 and after July 2006, he is 
entitled to a 10 percent rating under DC 5271.  As the 
veteran received a 10 percent rating under DC 5262, and he is 
entitled to a 10 percent rating under DC 5271, the Board 
finds there is no prejudice to the veteran by reevaluating 
his disability under a different Diagnostic Code.  

The Board has considered other possible ratings criteria.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  The veteran was shown, by x-ray, to have arthritis 
in his right ankle at his July 2006 VA examination.  As 
discussed, however, the veteran has limitation of motion to a 
compensable degree.  An independent rating for arthritis is 
therefore inappropriate.  Disability ratings greater than 10 
percent could be granted for an ankle disorder where there is 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position, marked 
deformity from the malunion of the os calcis or astragalus, 
or status post astragalectomy.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272 through 5274.  There is no 
evidence of ankylosis, subastragalar or tarsal joint, os 
calcis or astralgus disabilities.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The Board finds that the preponderance of the evidence shows 
that the veteran's disability is manifested by limitation of 
dorsiflexion to ten degrees, limitation of plantar flexion to 
thirty five degrees, degenerative arthritis of the ankle, and 
soreness, tenderness, pain, and fatiguability which are 
increased by repetitious use.  The evidence does not show 
instability or ankylosis of the ankle, nonunion or malunion 
of the fibula.  The Board concludes that the veteran's 
disability is manifested by "moderate" limitation of ankle 
motion, and, therefore, no higher rating is warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a distal fracture of the 
right fibula.  See Gilbert, 1 Vet. App. at 53.




II.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in September 2002, February 2006, and June 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  The 2006 letters told him to 
submit any evidence in his possession.  Since the RO assigned 
the 10 percent disability rating at issue here for the 
veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To the extent the 2002 letter was not, in itself, sufficient 
notification, this was rectified by the 2006 letters.  
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2006.   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to this claim.  As will be discussed below, the 
veteran does have outstanding Social Security records; 
however, the veteran identified his Social Security records 
in conjunction with his TDIU claim.  The veteran's June 2004 
Form 9 indicates that he contends that his service-connected 
epilepsy renders him unemployable.  As such, there is no 
indication that the Social Security records are relevant to 
the claim for a rating in excess of 10 percent for residuals 
of a distal fracture of the right fibula.  The Board need not 
remand this claim to obtain those records. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO had provided a March 2003 VA examination, which the 
Board found to be inadequate.  On remand, the RO afforded the 
veteran an appropriate VA examination in July 2006.  The 
veteran has not reported receiving any recent treatment 
specifically for his fibula condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the July 2006 VA examination findings.  There is no rule 
as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a distal fracture of the right fibula is denied.


REMAND

The Board regrets that the veteran's TDIU claim must be 
remanded again.  The veteran has stated, in his November 2003 
Income-Net Worth and Employment Statement, submitted in 
support of his TDIU claim, that he has not been employed 
since June 1982 and that he has been receiving Social 
Security disability benefits since January 1983.  VA is 
required to obtain relevant records in the possession of 
federal agencies, particularly the Social Security 
Administration.  See 38 C.F.R. § 3.159.  The Board must 
remand this claim to obtain the Social Security records.  

After the Board granted service connection for the veteran's 
seizure disorder, the RO issued a rating decision January 
2006 assigning a 20 percent disability rating for this 
condition.  The veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), since he now has a combined rating of 30 percent.  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.

It seems a bit disingenuous, here, to have found the 
veteran's seizure disorder totally disabling in 1993, 
warranting a grant of non-service-connected pension benefits, 
and to have initially denied the claim for TDIU stating it 
was the then non-service-connected seizure disorder that 
rendered the veteran unemployable, but to then assign only a 
20 percent rating for the condition.  It seems that this case 
should be referred for extra-schedular consideration based on 
the long history of VA considering the seizure disorder 
totally disabling prior to it being service-connected.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim. All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.  After obtaining the above records, to 
the extent available, refer the veteran's 
case to the Director of the Compensation 
and Pension Service for extra-schedular 
consideration for TDIU.

3.  Then, the RO should readjudicate the 
TDIU claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


